PER CURIAM.
We conclude that competent, substantial evidence supports the trial court’s finding that a valid and enforceable settlement agreement existed. Accordingly, we affirm as to that issue. We dismiss for lack of jurisdiction appellant’s challenge to the award of attorney’s fees because the order reserved jurisdiction to determine the amount. Accordingly, that portion of the order is nonfinal and nonappealable. See, e.g., Scullin v. City of Pensacola, 667 So.2d 215 (Fla. 1st DCA 1995).
AFFIRMED IN PART and DISMISSED IN PART.
BARFIELD, WEBSTER and BENTON, JJ., concur.